DETAILED ACTION
1.	This office action is a response to an application filed 06/04/2021. Claims 1-20 
 in the application are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 08/17/2021 is being considered by the examiner.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Derek Fahey on 09/09/2022.
The application has been amended as follows: 

Claim 15, line 14, the recitation “wherein each rolling moves” is amended to recite “wherein [[each]] the rolling element moves”.
Reasons for Allowance
5.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “A wearable system for dispensing a substance comprising: 
a base element; 
at least one reservoir surface defining a reservoir disposed in the base element;
at least one first opening disposed along on an outward facing portion of the base element and providing fluid communication with the reservoir; and 
a rolling element disposed in the at least one first opening such that a first portion of the rolling element is outside the base element and a second portion of the rolling element is inside the base element.” None of the cited closest prior arts of record teach nor suggest “a rolling element disposed in the at least one first opening such that a first portion of the rolling element is outside the base element and a second portion of the rolling element is inside the base element” as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 9 recites “A wearable system for dispensing a substance comprising: 
(a) a base element, wherein the base element defines an elongated band; 
(b) at least one reservoir surface defining a reservoir disposed in the base element; 
(c) at least one first opening disposed along on an outward facing portion of the base element and providing fluid communication with the reservoir; 
(d) a rolling element disposed in the at least one first opening such that a first portion of the rolling element is outside the base element and a second portion of the rolling element is inside the base element; 
(e) at least one socket structure disposed within the at least one first opening; 
(f) a retaining wall defined by each of the at least one socket structure; and
wherein a third portion of the rolling element abuts the retaining wall of each of the at least one socket structure when (i) the at least one socket structure is disposed within the at least one first opening, (ii) the rolling element is disposed within the at least one socket structure and (iii) the rolling element is in a first position.” None of the cited closest prior arts of record teach nor suggest “(d) a rolling element disposed in the at least one first opening such that a first portion of the rolling element is outside the base element and a second portion of the rolling element is inside the base element; (e) at least one socket structure disposed within the at least one first opening; (f) a retaining wall defined by each of the at least one socket structure; and wherein a third portion of the rolling element abuts the retaining wall of each of the at least one socket structure when (i) the at least one socket structure is disposed within the at least one first opening, (ii) the rolling element is disposed within the at least one socket structure and (iii) the rolling element is in a first position” as in the context of independent claim 9. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
The invention of independent claim 15 recites “A wearable system for dispensing a substance comprising: 
(a) a base element; 
(b) at least one reservoir surface defining a reservoir disposed in the base element; 
(c) at least one first opening disposed along on an outward facing portion of the base element and providing fluid communication with the reservoir; 
(d) a rolling element disposed in the at least one first opening such that a first portion of the rolling element is outside the base element and a second portion of the rolling element is inside the base element; 
(e) a biasing element disposed in the reservoir, the biasing element having a biasing element first end and a biasing element second end; 
wherein the biasing element first end abuts the at least one reservoir surface;
wherein the biasing element second end abuts the second portion of the rolling element such that the rolling element is continually biased outward to a first position;
wherein the rolling element moves into a second position when a threshold amount of external force acts on the rolling element; 
(f) at least one socket structure disposed within the at least one first opening; 
(g) a retaining wall defined by each of the at least one socket structure; and wherein a third portion of the rolling element abuts the retaining wall of each of the at least one socket structure when (i) the at least one socket structure is disposed within the at least one first opening, (ii) the rolling element is disposed within the at least one socket structure and (iii) the rolling element is in the first position.” None of the cited closest prior arts of record teach nor suggest “(d) a rolling element disposed in the at least one first opening such that a first portion of the rolling element is outside the base element and a second portion of the rolling element is inside the base element; (e) a biasing element disposed in the reservoir, the biasing element having a biasing element first end and a biasing element second end; wherein the biasing element first end abuts the at least one reservoir surface; wherein the biasing element second end abuts the second portion of the rolling element such that the rolling element is continually biased outward to a first position; wherein the rolling element moves into a second position when a threshold amount of external force acts on the rolling element; (f) at least one socket structure disposed within the at least one first opening; (g) a retaining wall defined by each of the at least one socket structure; and wherein a third portion of the rolling element abuts the retaining wall of each of the at least one socket structure when (i) the at least one socket structure is disposed within the at least one first opening, (ii) the rolling element is disposed within the at least one socket structure and (iii) the rolling element is in the first position” as in the context of independent claim 15. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423. The examiner can normally be reached M-TH 8:00 A.M. - 6:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jethro M. Pence/
Primary Examiner
Art Unit 1717